DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the remarks and amendments filed on 05/18/2021. 
The objections to the drawings, the abstract, and the claims have been withdrawn. The 35 U.S.C. 112(b) rejections have been withdrawn. 
Claims 12 and 14-19 remain pending for consideration on the merits. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an airflow control apparatus”, “an airflow control portion”, and “a control portion” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
In para. [0018], the specification discloses “the airflow control apparatus may include an upper cover, a lower cover coupled to the upper cover and configured to discharge the air supplied from the air conditioning system by a plurality of outlets formed at a lateral side thereof, a ventilation duct in fluid communication with the plurality of outlets and configured to direct air supplied from the outlets to the plurality of regions of the pad”
In para. [0018], the specification further discloses “an airflow control portion having a plurality of vents formed at a lateral side thereof and disposed between the upper cover and the lower cover to be rotatable so as to regulate a total amount of the air which is discharged therefrom depending on an area overlapped between the vents and the outlets while the airflow control portion is rotated, and a motor that rotates the airflow control portion by a control signal of the control portion”
In para. [0084], the specification discloses “the control portion 200 may be a typical electronic control unit (ECU) which comprehensively controls the electronic components of a vehicle.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the method further comprises a basic mode, wherein the basic mode is conducted, by the control portion, when an absolute value of a difference value between a pressure ratio of the C region pad portion and a pressure ratio of the D region pad portion is lower than a first predetermined value, when an absolute value of a differential value between a pressure ratio of the A region pad portion and a pressure ratio of the B region pad portion is lower than a second predetermined value, or when an absolute value of a differential value between a pressure ratio of the E region pad portion and a pressure ratio of the F region pad portion is lower than a third predetermined value, wherein, in the basic mode, the air at a predetermined temperature is respectively distributed into the A, C, and E region pad portions and the B, D, and F region pad portions equally.
The prior art of record, Marquette et al. (US 7,877,827 B2), teaches a ventilation bed controlling method, the ventilation bed (314, fig. 3A) comprising: an airflow control apparatus (310, fig. 3A) configured to selectively deliver a required amount of air supplied from an air conditioning system into a region of a pad divided into a plurality of regions (340, fig. 3A), a switch configured to select at least a portion among the plurality of the regions of the pad (col. 9, lines 62-65), an airflow control portion (350, fig. 3A) disposed inside of the airflow control apparatus to be rotatable and that regulates a total amount of the air discharged therefrom (col. 5, lines 20-27; wherein the blower can be configured to continuously operate, turn on/off, or modulate), the method comprising: detecting, by a pressure detecting sensor, whether a pressure is applied on the region of the pad or not, when an automatic mode is selected by a switch (col. 7, lines 45-48, 53-57; col. 9, lines 62-65; when a user triggers an activation device, a pressure sensor be used to detect the presence of an individual on a seat, bed, or the like); determining a relative pressure ratio value of the plurality of regions of the pad, by a control portion, when the pressure is applied on the pad (col. 2, lines 23-25; col. 8, lines 29-32; the pressure sensor recognizes when a user is positioned on a portion of the seat, bed, or the like assembly, i.e. the pressure sensor is configured to detect regions that the user comes in contact with relative to regions that are not); and regulating the amount of the air delivered into the plurality of regions by controlling operation of the airflow control portion in accordance with the pressure ratio of col. 7, lines 6-16; the blower 150 are controlled in response to pressure sensor measurements.)
However, the references fail to disclose, suggest or teach: a ventilation bed controlling method, the method further comprises a basic mode, wherein the basic mode is conducted, by the control portion, when an absolute value of a difference value between a pressure ratio of the C region pad portion and a pressure ratio of the D region pad portion is lower than a first predetermined value, when an absolute value of a differential value between a pressure ratio of the A region pad portion and a pressure ratio of the B region pad portion is lower than a second predetermined value, or when an absolute value of a differential value between a pressure ratio of the E region pad portion and a pressure ratio of the F region pad portion is lower than a third predetermined value, wherein, in the basic mode, the air at a predetermined temperature is respectively distributed into the A, C, and E region pad portions and the B, D, and F region pad portions equally, i.e. a ventilation bed controlling method, operating the basic mode by the control portion when the differential value(s) of the pressure ratio of different region pad portions are either less than or greater than the predetermined value(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANG H. PARK/
Examiner
Art Unit 3763